Crawford County, No. 3-93-12. This cause is pending before the court as a discretionary appeal and as a claimed appeal of right. Appellant filed a notice of appeal on January 5,1994. This court denied appellant’s motion for leave to file memorandum in support of jurisdiction instanter on March 30, 1994 and denied appellant’s motion for reconsideration of this court’s denial of the motion for leave to file instanter on May 4,1994. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and has therefore failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective September 20, 1994.